DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 6-8, 10, 12-28, 31, 33 and 35-37; claims 1, 5, 9, 11, 29-30, 32, 34 and 38-40.  

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues, Zhang at least fails to disclose or teach "transmitting an index of numerology information corresponding to changed numerology information to a terminal via scheduling downlink control information" as recited in amended claim 1.
In response, Zhang discloses the UE 412 receives, from the BS 402 on a first frequency sub-band, configuration of a first type of numerology signal, the first type of numerology signal including an indication of a value of a first subcarrier spacing and a value of a first cyclic prefix duration. The UE 412 also receives, from the BS 402 on a second frequency sub-band, configuration of a second type of numerology signal. And, Tang discloses via scheduling downlink control information ([0002] User Equipment (UE) may support various different basic parameter sets (numerology) in a carrier, [0098] data transmission with different basic parameter sets may be scheduled through the independent control channel and different DCI formats) hence the combination of the prior art discloses "transmitting an index of numerology information corresponding to 
Applicant argues, Jiang at least fails to disclose or teach "transmitting an index of numerology information corresponding to changed numerology information to a terminal via scheduling downlink control information" as recited in amended claim 1.
In response, Zhang discloses the UE 412 receives, from the BS 402 on a first frequency sub-band, configuration of a first type of numerology signal, the first type of numerology signal including an indication of a value of a first subcarrier spacing and a value of a first cyclic prefix duration. The UE 412 also receives, from the BS 402 on a second frequency sub-band, configuration of a second type of numerology signal. And, Tang discloses via scheduling downlink control information ([0002] User Equipment (UE) may support various different basic parameter sets (numerology) in a carrier, [0098] data transmission with different basic parameter sets may be scheduled through the independent control channel and different DCI formats) hence the combination of the prior art discloses "transmitting an index of numerology information corresponding to changed numerology information to a terminal via scheduling downlink control information" as recited in amended claim 1. 
Applicant argues, there is no recording or teach in Jiang about changed numerology information.
In response, Jiang discloses [0036] the information about at least two numerologies can include the information for different numerologies, which can include, for example, at least one of the number of numerologies to be multiplexed, numerology multiplexing configuration information, subcarrier spacing information for at least one of .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 11, 29, 30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2016/0352551 in view of Tang, US 2019/0159178 and further in view of Jiang et al., US 2019/0149257. 
Claim 1, Zhang discloses a data transmission method in a wireless communication network, applied to a node in the wireless communication network, comprising: 
transmitting an index of numerology information ([0117] the BS 402 may indicate an index to the particular numerology scheme in a table shared by the BS 402 and the UE 412. The UE 412 may be pre-configured with the table or may receive the table in a communication from the BS 402, among other table distribution methods) corresponding to changed numerology information to a terminal  ([0125] which may occur due to different events (or detected conditions), like changes of service, channel quality and/or traffic); 
wherein the changed numerology information comprises: subcarrier spacing (SCS) ([0134] select a new subcarrier spacing), cyclic prefix (CP) information ([0134] select a new CP length for the new subcarrier spacing), and frequency domain information of SCS ([0136] BS 402 transmits, to the UE 412 on a first frequency sub-band, configuration of a first type of numerology signal);  
the CP information comprises normal CP ([0050] considering three scalable subcarrier spacing 7(1,6) options with LTE normal CP (NCP) configurations) or extended CP ([0099] an “Extended Cyclic Prefix” (ECP)); 
the frequency domain information of SCS ([0136] BS 402 transmits, to the UE 412 on a first frequency sub-band, configuration of a first type of numerology signal)

via scheduling downlink control information,
comprises: a subband starting position, and a subband bandwidth.  
However, as Tang discloses via scheduling downlink control information ([0002] User Equipment (UE) may support various different basic parameter sets (numerology) in a carrier, [0101] the DCI sent by the network device 20 and configured to schedule the data may be detected according to the basic parameter set). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhang invention with Tang invention to include the claimed limitation(s) so as to allow the network to provide different basic parameter sets (numerology) using different DCI format in order for the UE to detect the DCI configured for data transmission.  
	But Zhang and Tang invention does not explicitly disclose,
comprises: a subband starting position, and a subband bandwidth.  
However, Zhang also teaches fig 5, sub-band 502A, 502B and 502C with each has a starting position and a sub-band bandwidth.
	Further ,as Jiang discloses comprises a subband starting position, and a subband bandwidth ([0051] it is possible to set the start position and the end position at a plurality of potential positions on the system bandwidth.  That is to say, the start and end of a sub-band can only be selected from a set of predetermined positions.  Thus, it may reduce the complexity and required resource for indicating the sub-band bandwidth information). 

Claim 5, Zhang as modified discloses the data transmission method according to claim 1, wherein before the transmitting the index of numerology information corresponding to the changed numerology information to the terminal via the scheduling downlink control information, the method further comprises: 
establishing and storing a corresponding relationship between multiple pieces of numerology information and index of the multiple pieces of numerology information (Zhang [0123] both UE and base station may have stored a pool of numerology configurations, like a configuration table as Table 1, in advance), and sending the corresponding relationship to the terminal (Zhang [0123] The mapping relationship can be in a form of equations. The indication that base station sends out may be an index to a certain column of the table, i.e., an index of a set of numerology parameters, or indication of a value of a numerology parameter in one set of numerology parameters).  
Claim 9, see claim 1 for the rejection, Zhang discloses a data transmission method in a wireless communication network, applied to a terminal in the wireless communication network, comprising: 
obtaining an index of numerology information corresponding to changed numerology information from scheduling downlink control information; and, 

wherein the changed numerology information comprises: subcarrier spacing (SCS), cyclic prefix (CP) information, and frequency domain information of SCS; the CP information comprises normal CP or extended CP; the frequency domain information of SCS comprises: a subband starting position, and a subband bandwidth.  
Claim 11, Zhang as modified discloses the data transmission method according to claim 9, wherein before (Zhang [0111] the base station may be an eNodeB, an access point or any device which can provide numerology configuration information to a UE) obtaining the index of numerology information corresponding to the changed numerology information (Zhang [0117] the BS 402 may indicate an index to the particular numerology scheme in a table shared by the BS 402 and the UE 412. The UE 412 may be pre-configured with the table or may receive the table in a communication from the BS 402, among other table distribution methods), the method further comprises: 
receiving, from the node in the wireless communication network, a corresponding relationship between multiple pieces of numerology information and index of the multiple pieces of numerology information (Zhang fig 5, [0111] the base station may be an eNodeB, an access point or any device which can provide numerology configuration information to a UE, [0112] The proposed OFDM numerology can be applied to both FDD and TDD radio frames for transmissions with different requirements in a wireless network.  In this regard, FIG. 5 illustrates an example FDD frame structure 500 with 20 
wherein after obtaining the index of numerology information corresponding to the changed numerology information from the scheduling downlink control App. No. 16/347,100Page 3 of 13information (Zhang [0125] Base station sends (825) a second indication. After UE obtains the required second set of configuration parameters, UE/Base station communication then starts (830) using the configuration in accordance with the second indication), the method further comprises: 
detecting the changed numerology information, according to the index of the numerology information (Zhang [0131] base station 2 can transmit an indication of a new numerology assignment. Upon receipt of the assigned, the UE can configure itself for the new numerology parameters).  
Claim 29, see claim 1 for the rejection, Zhang discloses a data transmission device in a wireless communication network, applied to a node in the wireless communication network, comprising: 
a memory, a processor, and a computer program stored by the memory, when being executed by the processor, the computer program causes the processor to transmit an index of numerology information corresponding to changed numerology information to a terminal via scheduling downlink control information; 
wherein the changed numerology information comprises: subcarrier spacing (SCS), cyclic prefix (CP) information, and frequency domain information of SCS; 
the CP information comprises normal CP or extended CP; 

Claim 30, Zhang as modified discloses (fig 4) a data transmission device in a wireless communication network, applied to a terminal in the wireless communication network, comprising: a memory, a processor (fig 4), and a computer program stored by the memory, when being executed by the processor, the computer program causes the processor to perform steps of the data transmission method in the wireless communication network claimed in claim 9.
 Claim 32, see claim 5 for the rejection, Zhang as modified discloses the data transmission device according to claim 29, wherein the processor is configured to: establish and store a corresponding relationship between multiple pieces of numerology information and index of the multiple pieces of numerology information, and send the corresponding relationship to the terminal. 
 Claim 34, see claim 11 for the rejection, Zhang as modified discloses the data transmission device according to claim 30, wherein the processor is configured to: receive a corresponding relationship from a node in the wireless communication network, which is between multiple pieces of numerology information and index of the multiple pieces of numerology information. 
Claim(s) 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2016/0352551, Tang, US 2019/0159178 and Jiang et al., US 2019/0149257 in view of Rajagopal et al., US 2017/0111930.  
Claim 38, Zhang as modified discloses the data transmission method according to claim 1, wherein before transmitting the index of numerology information corresponding to the changed numerology information to the terminal via the scheduling downlink control information (Zhang [0125] When UE obtains the required numerology configurations for a communication, UE/Base station communications start (815) with base station using the configuration in accordance with the first indication), the method further comprises: 
transmitting, to the terminal, a numerology information change indication App. No. 16/347,100Page 6 of 13indicating whether numerology information is changed (Zhang [0125] When UE obtains the required numerology configurations for a communication, UE/Base station communications start (815) with base station using the configuration in accordance with the first indication) 
but Zhang, Tang and Jiang invention is silent on,
and not including the changed numerology information.  
However, as Rajagopal discloses and not including the changed numerology information ([0135] The eNB 1705 then indicates to the devices of the change in the numerology and that future transmissions may be occurring with a potentially different numerology which may be specific to the given UE.  This indication can be done via RRC for the UE (e.g., the UE 1 1710, the UE 2 1715) using the common numerology).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhang, Tang and Jiang invention with Rajagopal invention to include the claimed limitation(s) so as to allow the network to indicate to the devices of any potential changes in the numerology in future transmission in order for the UE to be configured with different numerology as required.

receiving, from a node in the wireless communication network, a numerology information change indication indicating whether numerology information is changed ([0131] base station 2 can transmit an indication of a new numerology assignment. Upon receipt of the assigned, the UE can configure itself for the new numerology parameters); 
only when the numerology information change indication indicating that the numerology information is changed ([0131] base station 2 can transmit an indication of a new numerology assignment. Upon receipt of the assigned, the UE can configure itself for the new numerology parameters, and then resume communicating with base station 2 in accordance with the numerology parameters), detecting the changed numerology information according to the index of the numerology information ([0131] base station 2 can transmit an indication of a new numerology assignment. Upon receipt of the assigned, the UE can configure itself for the new numerology parameters, and then resume communicating with base station 2 in accordance with the numerology parameters).  
But Zhang, Tang and Jiang invention is silent on,
and not including the changed numerology information.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhang, Tang and Jiang invention with Rajagopal invention to include the claimed limitation(s) so as to allow the network to indicate to the devices of any potential changes in the numerology in future transmission in order for the UE to be configured with different numerology as required.
Claim 40, see claim 38 for the rejection, Zhang as modified discloses the data transmission device according to claim 29, wherein before transmitting the index of numerology information corresponding to the changed numerology information to the terminal via the scheduling downlink control information, the processor is configured to: 
transmit, to the terminal, a numerology information change indication indicating whether numerology information is changed and not including the changed numerology information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DINH NGUYEN/Primary Examiner, Art Unit 2647